   Case 1:18-cv-00340-SPB-RAL Document 15 Filed 05/12/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WAYNE WALLACE,                                 )
             Petitioner,                       )       C.A. No. 18-340 Erie
                                               )
               v.                              )       District Judge Susan Paradise Baxter
                                               )       Magistrate Judge Richard A. Lanzillo
WARDEN OF FCI MCKEAN,                          )
               Respondent.                     )



                                   MEMORANDUM ORDER

       This action for habeas corpus relief was received by the Clerk of Court on October 29,

2018. In his habeas petition, Petitioner seeks relief under 28 U.S.C. § 2241, pursuant to the

“savings clause” of 28 U.S.C. 2255(e), which allows a federal prisoner to challenge the validity

of his underlying conviction where it “appears that the remedy by [§2255 petition] is inadequate

or ineffective to test the legality of his detention.” The petition was referred to United States

Magistrate Judge Richard A. Lanzillo, for report and recommendation in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for

Magistrate Judges.

       On April 21, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

(“R&R”) recommending that the petition be dismissed because it fails to satisfy the requirements

of 28 U.S.C. § 2255(e). [ECF No. 14]. In particular, Judge Lanzillo concluded that Petitioner has

failed to claim that he was convicted of conduct that was subsequently decriminalized by a

change in the law, which is the first of two conditions that must be satisfied by a federal prisoner

in order to take advantage of § 2255’s savings clause under In re Dorsainvil, 119 F.3d 245,251

(3d Cir. 1997) (Id. at p. 6). Petitioner has not filed any Objections to the R&R.




                                                   1
      Case 1:18-cv-00340-SPB-RAL Document 15 Filed 05/12/20 Page 2 of 2



         Thus, after de novo review of the petition and documents in the case, together with the

report and recommendation, the following order is entered:

         AND NOW, this 12th day of May, 2020,

         IT IS HEREBY ORDERED that the within petition for a writ of habeas corpus is

DISMISSED, with prejudice, and the report and recommendation of Magistrate Judge Lanzillo,

issued on April 21, 2020 [ECF No. 14], is adopted as the opinion of this Court. As there are no

further matters pending before the Court relative to the instant petition, the Clerk is directed to

mark this case “CLOSED.”



                                               _____________________________
                                               SUSAN PARADISE BAXTER
                                               United States District Judge


cc:      The Honorable Richard A. Lanzillo
         United States Magistrate Judge

         All parties of record




                                                  2
